Appeal from judgments of the Court of Claims (Hanifin, J.), entered September 18, 1979, which dismissed the claims. These claims for personal injuries arise from a two-vehicle accident which occurred on January 23, 1975 at approximately 10:35 a.m. on New York State Route 17 on Bridge No. 6. Claimant Silvermintz was operating his Volkswagen in a westerly direction about 50 to 55 m.p.h. and was in the process of passing a tractor trailer when, at about midpoint on the bridge, he struck the rear of a truck owned by the State of New York. Claimant David Bolnick was a passenger in the Volkswagen. The truck was also proceeding westerly in the left or passing lane but at a slow rate of speed. There were two men in the rear of the truck manually salting the highway. Just before the bridge for westbound traffic there is a lefthand curve in the highway. Claimant testified that he did not see the truck until it was 200 feet away. After a trial on the issue of liability, the court dismissed both claims and found, inter alia, that the rear of the truck was painted with blue and yellow stripes; that warning lights on the truck were operating; that claimant Silvermintz was first able to view the truck when it was some 600 feet away; and that the sole cause of the accident was the inattentiveness of Silvermintz. This appeal ensued and claimants raise several issues urging reversal. Upon a careful examination of the record, including the photographs of the scene we are of the opinion that there is ample evidence to sustain the findings and determination of the court. The findings are not against the weight of the credible evidence nor contrary to law and, therefore, should not be disturbed (Billson v State of New York, 62 AD2d 1108; Conti v Henkel, 60 AD2d 678). We have considered all the remaining issues raised by claimants and find them unpersuasive. There should be an affirmance. Judgments affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Mikoll, JJ., concur.